Order filed, February 04, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00808-CV
                                  ____________

    IN THE MATTER OF THE MARRIAGE OF STEVEN W. ARD AND
               MARSHA ARD-PHILLIPS, Appellant


                     On Appeal from the 311th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2006-47105


                                       ORDER

      The reporter’s record in this case was due December 29, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Barbara Jagji and Toyloria Hunter, the substitute court
reporters, to file the record in this appeal within 30 days of the date of this order.

                                    PER CURIAM